DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on 11/19/2018 after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending in the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10,12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al,  US patent application publication 20160149765 in view of Takeda et al, US patent application publication 20180059980.
As per claim 1, Mittal disclosed a method of operating a hardware emulation system comprising: by a computing system for emulating circuit design and verification:
sending test data to a hardware-based emulation platform configured to emulate operation of a design-under-test (“DUT”), wherein the test data is configured with verification settings to test different communication protocols for the DUT (In para 0010, a processor implemented method for analyzing system behavior by parsing a stream of bits extracted from a simulated or an emulated design is disclosed. The processor implemented method for analyzing system behavior by parsing includes the following steps: (i) obtaining a signal level 
receiving response data from the hardware-based emulation platform; buffering the response data into different memories of the computing system, including a memory layer and local storage layer, wherein the memory layer has a lower memory access latency than the local storage layer ([0032], para 0094, “a data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements may include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution”.  This explained buffering data to transfer data to memory for instance);
determining to aggregate the response data stored in both the memory layer and local storage layer into a write transaction according to buffering criteria ([0095]), the buffering criteria based on a communication speed of the hardware-based emulation platform ([0032]), and capacity of the memory layer, and
issuing the write transaction to a database system to store the aggregated response data in the database system ([0007], issues/errors in a simulation environment, most electronic 
This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Takeda into the processing system in Mittal because the memory system in Takeda would provide memory access speed and power control in the memory access. 
As per claim 2, Mittal disclosed the method of claim 1, wherein buffering the response data into the memory layer and the local storage layer comprises:
prioritizing storing the response data in the memory layer until the memory layer reaches a stored capacity threshold ([0032]).
As per claim 3, Mittal disclosed receiving the response data at a communication rate higher than a maximum access rate of the memory layer (a communication protocol required communication receiving data rate higher than the access rate of the memory layer to complete the transaction, it also programmed to perform with various rates to meet the requirement); and Takeda disclosed wherein prioritizing storing the response data in the memory layer comprises: inserting a portion of the received response data into the memory layer at the maximum access rate of the memory layer; and storing a remaining portion of the .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al,  US patent application publication 20160149765 and Takeda et al, US patent application publication 20180059980 in view of Busaba et al, US patent application publication 20150261676.
As per claim 4, Mittal disclosed the method of claim 2, wherein buffering the response data into the memory layer and the local storage layer.  Mittal does not disclose periodically flushing the response data stored in the memory layer into the local storage layer.  This feature is well-known in the art.  Busaba disclosed the memory need to flush to store update data as in para. ([0169], [0228]).
It would be obvious to those skilled in the art at the time of the effective filing date of the present application to use Busaba teaching of flushing data in the memory layer into the local storage such as queues to effectively removing data for effective data consumption (para. 169 and 180).  The program to flush data is also wellknown in the memory application to improve the storage capacity and communication for data processing. 
As per claim 5, Mittal disclosed the method of claim 1, further comprising disabling exception reporting on write transactions for the database system such that any associated errors for the write transaction issued to the database system are not reported to the 
As per claim 6, Mittal disclosed the method of claim 1, wherein the database system implements an unstructured database to store response data from the DUT; and further comprising:
querying the response data of the DUT stored in the unstructured database to acquire performance data for the different communication protocols tested for the DUT ([0031], [0032] for acquiring data or signal levels after querying the response data of the DUT).
 	As per claim 7, Mittal disclosed the method of claim 6, wherein the performance data representation comprises a number of overall packets in the response data, latency data for communication ports of the hardware-based emulation platform specific to the DUT, port assignments for the different communication protocols, communication bandwidth and latency for the DUT, port-level benchmarking data, design-level benchmarking data, flow-level benchmarking data, or any combination thereof ([0008, [0011], [0068], [0069]).
As per claim 8, Mittal disclosed a system for hardware emulation system comprising:
a hardware-based emulation platform configured to emulate operation of a
design-under-test (“DUT”) (para. 10, “the processor implemented method for analyzing system behavior by parsing includes the following steps: (i) obtaining a signal level information from an interface of a simulated or an emulated design, (ii) generating a stream of bits based on the signal level information obtained from the interface of the simulated or the emulated design, (iii) processing the stream of bits based on one or 
 	a database system; and a verification system comprising:
a storage system comprising different memories, including: a memory layer; and
a local storage layer, wherein the memory layer has a lower memory access latency than the local storage layer; and a design verification engine (para. 0032, para 0094, “a data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements may include local memory employed during actual execution of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code in order to reduce the number of times code must be retrieved from bulk storage during execution”) configured to:
send test data to the hardware-based emulation platform, wherein the test data is configured with verification settings to test different communication protocols for the DUT (para. 0032)
receive response data from the hardware-based emulation platform; buffer the response data into the memory layer and the local storage layer (para. 0010, a processor implemented method for analyzing system behavior by parsing a stream of bits extracted from a simulated or an emulated design; para 0094, “a data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to 
determine to aggregate the response data stored in both the memory layer and local storage layer into write transaction according to buffering criteria, the buffering criteria (para. 0095) based on a communication speed of the hardware-based emulation platform (para. 0032), a remaining capacity of the memory layer, a remaining capacity of the local storage layer, or a combination thereof; and  
issue the write transaction to a database system to store the aggregated response data in the database system ([0007], issues/errors in a simulation environment, most electronic design automation (EDA) tools depend on data/information provided by a master/slave functional model).  Mittal does not expressly disclose buffering criteria based on the remaining capacity of the memory layer.  Such feature is however well known and understood in the art.  In fact, Takeda disclosed the memory layer buffering data based on it capacity and memory availability (para. 22, 60 (write buffer), 64 (write buffer), 65 (issue write command), para. 80s, 84 (memory available and storing data for various schemes according to the design criteria).  This memory system would improve memory access speed and reduction in power consumption (para. 3).
This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Takeda into the processing system in Mittal because the memory system in Takeda would provide memory access speed and power control in the memory access. 

As per claim 10, Mittal disclosed the system of claim 9, wherein the design verification engine is configured to receive the response data at a communication rate higher than a maximum access rate of the memory layer (a communication protocol required communication receiving data rate higher than the access rate of the memory layer to complete the transaction, it also programmed to perform with various rates to meet the requirement); and Takeda disclosed wherein prioritizing storing the response data in the memory layer comprises: inserting a portion of the received response data into the memory layer at the maximum access rate of the memory layer; and storing a remaining portion of the received response data in the local storage layer (Takeda, para 0032, for example, the row buffer 12 stores therein recently accessed data in the memory array of its corresponding bank. Since the memory module is accessed on a page basis, the row buffer 12 has a memory capacity equal to or greater than the page size. That is, the row buffer 12 stores data to be read/write from/in a plurality of memory cells in each word line of the memory array 11, para 33, access rate determined by data size or granularity).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al,  US patent application publication 20160149765 and Takeda et al, US patent application publication 20180059980 in view of Busaba et al, US patent application publication 20150261676.

It would be obvious to those skilled in the art at the time of the effective filing date of the present application to use Busaba teaching of flushing data in the memory layer into the local storage like queues to effectively removing data for effective data consumption (para. 169 and 180).
As per claim 12, Takeda disclosed the system of claim 9, wherein the design verification engine is further configured to flush the response data stored in the memory layer into the local storage layer when the memory layer reaches a threshold storage capacity ([0080]-[0084]).
As per claim 13, Mittal disclosed the design verification engine is further configured to disable exception reporting on write transactions for the database system such that any associated errors for the write transaction issued to the database system are not reported to the verification system ([0007]-[0008], [0009], [0026], [0089]).
As per claim 14, Mittal disclosed the database system implements an unstructured database to store response data from the DUT; the response data of the DUT stored in the unstructured database comprises packet data according to the different communication protocols tested for the DUT; and

As per claim 15, Mittal disclosed a computing system operating with a non-transitory machine-readable storing instructions that, when executed by a processor, cause the system to:
determine to aggregate the response data stored in both the memory layer and local storage layer into a write transaction according to buffering criteria, the buffering criteria based on a communication speed of the hardware-based emulation platform, a remaining capacity of the memory layer, a remaining capacity of the local storage layer, or a combination thereof; and issue the write transaction to a database system to store the aggregated response data in the database system.
 	send test data to the hardware-based emulation platform, wherein the test data is configured with verification settings to test different communication protocols for the DUT (para. 0008, 0009, 0032);
receive response data from the hardware-based emulation platform; buffer the response data into the memory layer and the local storage layer (para. 0010, a processor implemented method for analyzing system behavior by parsing a stream of bits extracted from a simulated or an emulated design; para 0094, “a data processing system suitable for storing and/or executing program code will include at least one processor coupled directly or indirectly to memory elements through a system bus. The memory elements may include local memory employed during actual execution of the program code, bulk storage, and cache memories 
determine to aggregate the response data stored in both the memory layer and local storage layer into write transaction according to buffering criteria, the buffering criteria (para. 0095) based on a communication speed of the hardware-based emulation platform (para. 0032), a remaining capacity of the memory layer, a remaining capacity of the local storage layer, or a combination thereof; and  
    	issue the write transaction to a database system to store the aggregated response data in the database system ([0007], issues/errors in a simulation environment, most electronic design automation (EDA) tools depend on data/information provided by a master/slave functional model).  Mittal does not expressly disclose buffering criteria based on the remaining capacity of the memory layer.  Such feature is however well known and understood in the art.  In fact, Takeda disclosed the memory layer buffering data based on it capacity and memory availability (para. 22, 60 (write buffer), 64 (write buffer), 65 (issue write command), para. 80, 84 (memory available and storing data for various schemes according to the design criteria).  This memory system would improve memory access speed and reduction in power consumption (para. 3).
This would motivate practitioner in the art at the time of the effective filing date of the present application was made to combine the teaching in Takeda into the processing system in Mittal because the memory system in Takeda would provide memory access speed and power control in the memory access.
As per claim 16, Mittal disclosed the non-transitory machine-readable medium of claim 15, wherein the instructions to buffer the response data into the memory layer and the local 
prioritize storing the response data in the memory layer until the memory layer reaches a stored capacity threshold ([0032]).
As per claim 17, Mittal disclosed the non-transitory machine-readable medium of claim 16, the instructions to receive the response data cause the computing system to 
receive the response data at a communication rate higher than a maximum access rate of the memory layer (a communication protocol required communication receiving data rate higher than the access rate of the memory layer to complete the transaction, it also programmed to perform with various communication/transaction rates to meet the requirement); and Takeda disclosed wherein the instructions for prioritizing storing the response data in the memory layer comprises: inserting a portion of the received response data into the memory layer at the maximum access rate of the memory layer; and storing a remaining portion of the received response data in the local storage layer (Takeda, para 0032, for example, the row buffer 12 stores therein recently accessed data in the memory array of its corresponding bank. Since the memory module is accessed on a page basis, the row buffer 12 has a memory capacity equal to or greater than the page size. That is, the row buffer 12 stores data to be read/write from/in a plurality of memory cells in each word line of the memory array 11, para 33, access rate determined by data size or granularity).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal et al, U.S. patent application publication 20160149765 and Takeda et al, US patent application .
As per claim 18, Mittal disclosed the method of claim 2, wherein buffering the response data into the memory layer and the local storage layer.  Mittal does not disclose periodically flushing the response data stored in the memory layer into the local storage layer.  This feature is well-known in the art.  Busaba disclosed the memory need to flush to store update data as in para. ([0169], [0228]).
It would be obvious to those skilled in the art at the time of the effective filing date of the present application to use Busaba teaching of flushing data in the memory layer into the local storage like queues to effectively removing data for effective data consumption (para. 169 and 180).
As per claim 19, Mittal disclosed the non-transitory machine-readable medium of claim 15, further comprising instructions that, when executed by the processor, cause the computing system to disable exception reporting on write transactions for the database system such that any associated errors for the write transaction issued to the database system are ([0007]-[0008], [0009], [0026], [0089]).
As per claim 20, Mittal disclosed the non-transitory machine-readable medium of claim 15, wherein:
 	the database system implements an unstructured database to store response data from the DUT; and the response data of the DUT stored in the unstructured database
comprises packet data according to the different communication protocols tested for the DUT; and further comprising instructions that, when executed by the processor, cause the 
protocols tested for the DUT ([0008, [0011], [0068], [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THAI Q PHAN/Primary Examiner, Art Unit 2128